OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                        AUSTIN

-C.-
 --
       assessor skall note In a book the nam of'suah person
       rho refused to list or to swear; and in every aace when
       any person required to list property Sor taxation has
       been sboent or unable froa slclcness to list the earno,
       the tax astaassorshall note In a book such iaot, together
       dttt the name of suoh person."
          Artiols 7193 ot the Rerlsod civil ::,totutes maiceait the
duty of the Tax Assessor to @$~taIn the -tint and ~131~4 of pro-
perty not assesmtl under thd prorIaionoOS Artlole 7192:
            "In all oesea or failure to obtain a statemutt ot
       Peal an& pereonal proparty fro16any aaume, the aases8or
       ot taxes shall aaoertain the emount end value of suok
       property and asaecs the 8-e as be belietem to ti the
       true and lull value tbawoi; and au& aase6wmt     &all
       bc as valid and binding a8 iirsuob propqrty had bean
       rendered by the proper owner thereof."

           yrom the above quoted statute, It ia olear that.thela&-
lattam has mode It the d,utyof the Tax hsaessor to d~temlns an&a+
;eirtain the amount and value ol.all personal property Ia bia oounty
'&n&to fme that the mm3 la aEee6sed for t-8.      It Is a oar&Ual
prlnoipls of law that whom a duty Is piaaed upon an ofrioeT, h6 la
.rlsoglean tha sow& and authority to do that rhlah Is noaessary for
 the psrfows.nae or that duty.  See the oaaee of'!P~rrell i. Sparb,
.US z. a. 5108 Speooer v. Calveston,86 Tex. 884; Calm.v#
,puown, 90 1. x5.319.
          It Is neoersary that the Tax Ass~saor haye the power to 60
on pastures to oount oattls in order for kIm to be able to wmertaln
the aniouutand value or sala aettlo. To ho14 otherw%ae,muld bo to
form    h&m to raly solely upon the word ot the taxpayer.   It is doubt-
ful If under euah a motho4 taxes would bs assessed squally and ualformly.
          The duty of a Tax Assessor in assessingproporty*rssdie-
ousrcd In the aaae of Republio fneuranos Compazy v. Righlanb 3srk
bat. Sob. Iiist.oi Dallas County, 67 S. F. (24) 627. The a&urt stated
&I fO11OW8:

            -The quoted artiole (7193), ariaartialss 7205 and
       7218, elvs to the am1~880r tbe authority to list an8 value
       property not rendpred by the ovmer and ploacothe 6am
       upon tliaunrendersaroll.
            *In the event the list tanao&d by'a taxpayer omita
       property rbiob be owm, the a&L)eBsorIs by tbn8e artialele
       authorized to list an&.ralue the omitted property and
       plaae tbclsam upon the mm?endered roll."
                                                                                   37:;



aon. rho. a.    ShepQard, Peg4 3


              artlole 71S5 eonaarnathe tulng      of lir48tock In county
1tclepastun      and provide8 a8 rollowe:

            "All penone, aomp4nl4a and oorporatlon8 owning
       peeturog in tbia State whloh lie on oounty boa%derioa
       shsli be required to list for a88ea8ment, ell liva8tock
       of every kind owned by them in said pa8turGs in the
       aevorel oountiea in wblch luo b pastures ore sitPate&,
       liatin& in each oounty luoh portion   oi raid 8took aa
       the lend In ruoh county 10 of the whole pasture. All
       ,~raona, oompparrieaend corporationa ornine any kind
       OS llreetookin pasturenot thalr own shall list 88id
       lirr8tock in the 8everal oounti40 in rbioh 8uch pasture8
       are aituatod in the same manner; cad In both eaaea the
       tax upon aoah livestock ~ball be peid   to the tax eel-
       leotor or the several oountloa ia whlob auoh liveatook
       la liatedand aeaeaaed.m
              It 1~ the opinion ot thia Departme+ thaw t$) pnf~able
pmoadww      for the aa8aaammt of cattle ln luah 0oofmtr1104 paOtar40
m&l&   batohavothe      oollootcr of both oft&      uountlea lnrbioh         nib
peatare10 loeatedor their.
                         dapotlaatomther enter upon arid               pm-
*rty   r0r   tlm purpo88 al   aounting   the eattla loaated thenoa.

           Be&dleea   oi whether the dove lg $ ea ted prooedure10
iellewed or not, it 10 the opialwk of this Department that a Tu
Aaaaaaor baa the right to oauut oat*10 8itu8t44 011 patur4a whloh
ara eitherwholly or in part loartodin hi8 aortnty.
                                                   Your0 wry   truly